NOT PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              ___________

                  No. 16-2494
                  ___________

              DAVID L. THOMAS,
                          Appellant

                        v.

 DANIEL SCHLOSSER; SALVADOR OCCHIPINTI;
DENNIS RALPH; PIERRE ELHAJJAR; J.C. PENNEY
    ____________________________________

  On Appeal from the United States District Court
            for the District of New Jersey
      (D.C. Civil Action No. 2-97-cv-02733)
   District Judge: Honorable Susan D. Wigenton
   ____________________________________

                  ___________

                  No. 16-2495
                  ___________

               DAVID THOMAS,
                       Appellant

                        v.

BERGEN PINES HOSPITAL; DR. DUANE DYSON
   ____________________________________

  On Appeal from the United States District Court
            for the District of New Jersey
      (D.C. Civil Action No. 2-97-cv-04260)
   District Judge: Honorable Susan D. Wigenton
   ____________________________________
                                       ___________

                                       No. 16-2496
                                       ___________

                                  DAVID L. THOMAS,
                                             Appellant

                                             v.

                   BERGEN COUNTY SHERIFFS DEPARTMENT;
                   RACHELSON, OFC. FIRST NAME UNKNOWN
                     ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 2-97-cv-04911)
                     District Judge: Honorable Susan D. Wigenton
                      ____________________________________
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     October 17, 2016

              Before: FISHER, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed: November 10, 2016)
                                      ___________

                                        OPINION *
                                       ___________
PER CURIAM

       In these consolidated appeals, pro se appellant David Thomas appeals the District

Court’s orders denying his requests to reopen three actions and to amend his complaint in




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
two of those cases. For the reasons detailed below, we will affirm the District Court’s

judgments.

         In 1997, Thomas filed three civil-rights actions in the District Court. See D.N.J.

Civ. A. Nos. 97-2733, 97-4260, 97-4911. The allegations in the complaints overlap

substantially. In short, Thomas’s claims arose from a June 25, 1996 incident in which he

was accused of shoplifting and threatening employees of a J.C. Penney store with a knife.

He sued the store, its employees, the police officers who arrested him, doctors who

treated him after he allegedly sustained injuries in the course of his arrest, and officers

from the prison where he was eventually held. The District Court dismissed these

complaints in 1997 and 1998.

         In April 2016 — nearly 20 years after his complaints were dismissed — Thomas

filed an identical one-page motion to reopen in each case. The motion did not

meaningfully explain either why reopening was justified or why Thomas was seeking

reopening at such a late date. In two of the actions, he also filed proposed amended

complaints. See Civ. A. No. 97-2733 dkt. #37-1; Civ. A. No. 97-4260 dkt. #22-1. The

District Court denied the motions, explaining that Thomas had “provide[d] no reason

why the Court should provide any such relief.” Thomas filed timely notices of appeal in

the three cases, and we consolidated the appeals.

         We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

orders for abuse of discretion. See Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir.

2002).
                                               3
       The District Court acted well within its discretion here. Thomas did not rely on

any particular rule in seeking reopening; we will construe his motion as arising under

Fed. R. Civ. P. 60(b). See id. at 208. Thomas is not entitled to relief under any

subsection of Rule 60(b). A motion under Rule 60(b)(1)–(3) must be filed within one

year of the judgment that is challenged, and a motion under Rule 60(b)(5)–(6) must be

filed “within a reasonable time.” Rule 60(c)(1). Thomas filed his motions more than 15

years after the adverse judgments, which is plainly untimely under either standard. See,

e.g., Moolenaar v. Gov’t of the V.I., 822 F.2d 1342, 1348 (3d Cir. 1987) (Rule 60(b)(6)

motion filed almost two years after judgment was not made within a reasonable time).

       While these time limits do not apply to motions under Rule 60(b)(4), see United

States v. One Toshiba Color TV, 213 F.3d 147, 157 (3d Cir. 2000) (en banc), Thomas

does not claim that the District Court “lacked jurisdiction of the subject matter or the

parties or entered ‘a decree which is not within the powers granted to it by the law,’”

Marshall v. Bd. of Educ., 575 F.2d 417, 422 (3d Cir. 1978) (quoting United States v.

Walker, 109 U.S. 258, 266 (1883)). Moreover, to be entitled to relief under Rule

60(b)(6), Thomas must show “extraordinary circumstances where, without such relief, an

extreme and unexpected hardship would occur.” Cox v. Horn, 757 F.3d 113, 115 (3d Cir.

2014) (quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993)). Thomas

has not identified any circumstances, let alone extraordinary ones, that would justify

reopening.


                                              4
       For similar reasons, the District Court did not err in refusing to permit Thomas to

amend his complaints. See generally Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230-

31 (3d Cir. 2011) (discussing standards governing post-judgment motions to amend). A

Court can deny leave to amend on the ground of undue delay; “[d]elay may become

undue when a movant has had previous opportunities to amend a complaint.” Cureton v.

Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001). Here, Thomas sought

to amend his complaints to present allegations concerning events that occurred in 1996

and 1997 and that were known to him at that time. He has provided no explanation for

his failure to include these allegations in his initial complaints (or his failure to attempt to

amend earlier). In these circumstances, Thomas’s delay in seeking amendment was

undue, and the District Court properly refused to allow amendment. See id. at 273-74;

see also Jang v. Boston Sci. Scimed, Inc., 729 F.3d 357, 368 (3d Cir. 2013).

       Accordingly, we will affirm the District Court’s judgments.




                                               5